Case 1:21-cv-00112-JMS-WRP Document 23 Filed 04/06/21 Page 1 of 2         PageID #: 200




  Andrew J. Guzzo (HI-SBN 010586)
  Kelly Guzzo, PLC
  7 Waterfront Plaza
  500 Ala Moana Blvd., Suite 400
  Honolulu, HI 96813
  Telephone: 703-424-7576
  Email: aguzzo@kellyguzzo.com
  Counsel for Plaintiff


                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAII


   RIORDAN PRINGLE, individually, )
   and on behalf of others similarly )          Case No: 1:21-cv-112
   situated,                         )          (JMS/WRP)
                                     )
          Plaintiff,                 )          NOTICE OF VOLUNTARY
                                     )          DISMISSAL WITHOUT
   v.                                )          PREJUDICE
                                     )
   UNITED AIRLINES, INC.,            )
                                     )
          Defendant.                 )


        Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure and

  Local Rule 41.1, Plaintiff hereby dismisses this action without prejudice as to the

  Defendant United Airlines, Inc. Because the Defendant has yet to answer or move

  for summary judgment, Plaintiff submits that voluntary dismissal is appropriate

  under Rule 41(a)(1)(A)(i). No claims will be remaining following the dismissal.

                                              Respectfully submitted,

                                              /s/ Andrew Guzzo
Case 1:21-cv-00112-JMS-WRP Document 23 Filed 04/06/21 Page 2 of 2   PageID #: 201




                                           Andrew J. Guzzo, Esq.
                                           HI Bar No.: 010586
                                           KELLY GUZZO, PLC
                                           7 Waterfront Plaza
                                           500 Ala Moana Blvd., Ste. 7400
                                           Honolulu, Hawaii 96813
                                           Aguzzo@kellyguzzo.com
                                           Office: 703-424-7576

                                           Counsels for Plaintiff




  APPROVED AS TO FORM:

  DATED AT HONOLULU, HAWAII, _____________________________


                                     __________________________________
                                     Chief Judge J. Michael Seabright
                                     United States District Judge




                                       2
